Butler App. Nos. CA91-04-060 and CA92-06-110. On October 3, 1996, this court granted a stay of execution in this cause pending disposition of state post-conviction proceedings. Appellee has filed a motion to set an execution date on the ground that state post-conviction proceedings have been *1415exhausted. Whereas, on November 18, 1998, this court denied appellant’s motion for reconsideration in case No. 98-1587, appellant’s post-conviction appeal,
IT IS ORDERED by the court, sua sponte, that an execution date be set.
IT IS HEREBY ORDERED by the court that appellant’s sentence be carried into execution by the
Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 22nd day of February, 1999, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Butler County.